Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US. Pub. No. 2003/0223604 A1) in view of Doyle (US. Pub. No. 2008/0032663 A1)

Regarding claim 2, Nakagawa teaches a method comprising: by a wireless ear bud (see Nakagawa, fig. 1, earphone 111, para. [0025]): 
receiving audio data from an active wireless device (see Nakagawa, para. [0035], playing music) via a wireless communication protocol (see Nakagawa, para. [0026], BT);
 receiving an interrupt request from a requesting wireless device via the wireless communication protocol (see Nakagawa, fig. 4, S114, para. [0063]); 
determining whether to authorize the interrupt request and reproduce audio data associated with the requesting wireless device based at least in part on i) one or more predetermined arbitration criteria (see Nakagawa, fig. 4, S117, para. [0066], priority level) and ii) an audio status of the active wireless device (see Nakagawa, fig. 4, S116, currently connected sound source, para. [0065]);
the audio status of the active wireless device comprising whether the active wireless device is communicating audio data to the wireless ear bud (see Nakagawa, para. [0065]); and 
authorizing the interrupt request and reproducing the audio data associated with the requesting wireless device when the audio status of the active wireless device and the one or more predetermined arbitration criteria are satisfied (see Nakagawa, fig. 4, S119,120, para. [0066,68]).
	Nakagawa is silent to teaching that wherein
the audio status of the active wireless device comprising whether the active wireless device is communicating audio data or is operating in a muted state or an audio paused state in which audio data is not being communicated.
In the same field of endeavor, Doyle teaches a method wherein the audio status of the active wireless device comprising whether the active wireless device is communicating audio data or is operating in a muted state or an audio paused state in which audio data is not being communicated (see Doyle, fig. 1, active audio detection 24; fig. 4, 56, para. [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Nakagawa with the teaching of Doyle in order to improve audio switching process and user experience (see Doyle, para. [0007]). 

Regarding claim 3, the combination of Nakagawa and Doyle teaches the method of claim 2, further comprising: determining not to reproduce the audio data from the requesting wireless device when the interrupt request is not authorized (see Nakagawa, fig. 4, No on S118, No on S120, para. [0068-9]). 

Regarding claim 4, the combination of Nakagawa and Doyle teaches the method of claim 2, wherein: the audio data associated with the requesting wireless device is reproduced via the wireless ear bud when the audio status of the active wireless device comprises the active wireless device operating in the muted state or the audio paused state (see Doyle, para. [0025]).

Regarding claim 5, the combination of Nakagawa and Doyle teaches the method of claim 2, wherein when:
 i) the audio status of the active wireless device comprises the active wireless device communicating audio data having a first priority level to the wireless ear bud (see Nakagawa, fig. 4, S116), and
 ii) the audio data associated with the requesting wireless device comprises audio data having a second priority level that is equal to or higher than the first priority level (see Nakagawa, fig. 4, S117, requesting priority and connected priority): 
the wireless ear bud reproduces the audio data of the second priority level associated with the requesting wireless device (see Nakagawa, fig. Yes on S118, requesting source has higher priority), and 
transmission of the audio data of the first priority level associated with the active wireless device is suspended (See Nakagawa, switching sound source at S121, disconnect/suspend non-selected source at S122).

Regarding claim 6, the combination of Nakagawa and Doyle teaches the method of claim 2, wherein when: 
i) the audio status of the active wireless device comprises the active wireless device communicating audio data having a first priority level to the wireless ear bud (see Nakagawa, fig. 4, S116), and
ii) the audio data associated with the requesting wireless device comprises audio data having a second priority level lower than the first priority level (see Nakagawa, fig. Yes on S118, requesting source has higher priority): 
the audio data of the second priority level associated with the requesting wireless device is not reproduced via the wireless ear bud (see Nakagawa, fig. 4, 5; NO on S118,S120; disconnect non selected source S122).

Regarding claim 7, the combination of Nakagawa and Doyle teaches the method of claim 2, wherein: 
the interrupt request indicates that the requesting wireless device seeks to send data to the wireless ear bud (see Nakagawa, fig. 6) and identifies a type of the data (see Doyle, para. [0027]); and
 the method further comprises determining whether to prioritize the data from the requesting wireless device over the data from the active wireless device based at least in part on the one or more predetermined arbitration criteria (see Nakagawa, fig. 4, S118, priority level), the audio status of the active wireless device (see Nakagawa, fig. 4, S116, already connected source), and the type of the data identified by the interrupt request (See Doyle, para. [0027], unique audio identifier).

Regarding claim 11, Nakagawa teaches an apparatus configurable for operating in a wireless ear bud, the apparatus comprising: a processor; and a memory storing processor-executable instructions that, when executed by the processor, cause the wireless ear bud to: 
receive audio data from an active wireless device (see Nakagawa, para. [0035], playing music) via a wireless communication protocol (see Nakagawa, para. [0026], BT);
 receive an interrupt request from a requesting wireless device via the wireless communication protocol (see Nakagawa, fig. 4, S114, para. [0063]); 
determine whether to authorize the interrupt request and reproduce audio data associated with the requesting wireless device based at least in part on i) one or more predetermined arbitration criteria (see Nakagawa, fig. 4, S117, para. [0066], priority level) and ii) an audio status of the active wireless device (see Nakagawa, fig. 4, S116, currently connected sound source, para. [0065]);
the audio status of the active wireless device comprising whether the active wireless device is communicating audio data to the wireless ear bud (see Nakagawa, para. [0065]); and 
authorize the interrupt request and reproducing the audio data associated with the requesting wireless device when the audio status of the active wireless device and the one or more predetermined arbitration criteria are satisfied (see Nakagawa, fig. 4, S119,120, para. [0066,68]).
	Nakagawa is silent to teaching that wherein
the audio status of the active wireless device comprising whether the active wireless device is communicating audio data or is operating in a muted state or an audio paused state in which audio data is not being communicated.
In the same field of endeavor, Doyle teaches a device wherein the audio status of the active wireless device comprising whether the active wireless device is communicating audio data or is operating in a muted state or an audio paused state in which audio data is not being communicated (see Doyle, fig. 1, active audio detection 24; fig. 4, 56, para. [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Nakagawa with the teaching of Doyle in order to improve audio switching process and user experience (see Doyle, para. [0007]). 

Regarding claims 12-16, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 3-7, respectively.

Regarding claim 20, Nakagawa teaches a wireless ear bud comprising: 
an antenna for wireless communication (see Nakagawa, fig. 1, antenna 113); 
a speaker for reproducing audio data (see Nakagawa, fig. 3, audio output 111); a processor; and a memory storing instructions that (see Nakagawa, fig. 3, 31, 32), when executed by the processor cause the wireless ear bud to: 
receive audio data from an active wireless device (see Nakagawa, para. [0035], playing music) via a wireless communication protocol (see Nakagawa, para. [0026], BT);
 receive an interrupt request from a requesting wireless device via the wireless communication protocol (see Nakagawa, fig. 4, S114, para. [0063]); 
determine whether to authorize the interrupt request and reproduce audio data associated with the requesting wireless device based at least in part on i) one or more predetermined arbitration criteria (see Nakagawa, fig. 4, S117, para. [0066], priority level) and ii) an audio status of the active wireless device (see Nakagawa, fig. 4, S116, currently connected sound source, para. [0065]);
the audio status of the active wireless device comprising whether the active wireless device is communicating audio data to the wireless ear bud (see Nakagawa, para. [0065]); and 
authorize the interrupt request and reproducing the audio data associated with the requesting wireless device when the audio status of the active wireless device and the one or more predetermined arbitration criteria are satisfied (see Nakagawa, fig. 4, S119,120, para. [0066,68]).
	Nakagawa is silent to teaching that wherein
the audio status of the active wireless device comprising whether the active wireless device is communicating audio data or is operating in a muted state or an audio paused state in which audio data is not being communicated.
In the same field of endeavor, Doyle teaches a device wherein the audio status of the active wireless device comprising whether the active wireless device is communicating audio data or is operating in a muted state or an audio paused state in which audio data is not being communicated (see Doyle, fig. 1, active audio detection 24; fig. 4, 56, para. [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Nakagawa with the teaching of Doyle in order to improve audio switching process and user experience (see Doyle, para. [0007]). 

Claim(s) 8, 9, 17, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa and Doyle as applied to claims 2, 11 and 20 above, and further in view of Newham (US. Pub. No. 2013/0316642 A1)

Regarding claim 8, the combination of Nakagawa and Doyle teaches the method of claim 2. 
The combination of Nakagawa and Doyle is silent to teaching that comprising, by the wireless ear bud: determining one or more operating parameters for communication with the active wireless device and/or the requesting wireless device, and providing the one or more operating parameters to a second wireless ear bud that is monitoring communication between the wireless ear bud and the active wireless device and/or the requesting wireless device.
In the same field of endeavor, Newham teaches a method comprising, by the wireless ear bud: 
determining one or more operating parameters for communication with the active wireless device and/or the requesting wireless device (see Newham, fig. 3A, 304, para. [0053]), and 
providing the one or more operating parameters to a second wireless ear bud that is monitoring communication between the wireless ear bud and the active wireless device and/or the requesting wireless device (see Newham, fig. 3A, 314, para. [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Nakagawa and Doyle with the teaching of Newham in order to provide users with high levels of access to information and communications (see Newham, para. [0001]). 

Regarding claim 9, the combination of Nakagawa, Doyle and Newham teaches t88he method of claim 8, further comprising: 
operating the wireless ear bud as a primary wireless ear bud, wherein the second wireless ear bud operates as a secondary wireless ear bud (see Newham, fig. 3A, 302, master and slave nodes); and 
switching the wireless ear bud to operate as the secondary wireless ear bud based at least on criteria of the wireless ear bud and/or the second wireless ear bud, the criteria comprising at least one of: i) a wearing status, ii) a battery level, iii) disabled operation, or iv) manual configuration of primary and/or secondary wireless ear bud operation (see Newham, fig. 3A, monitor battery 310, swap roles 314, para. [0053-54]).

Regarding claims 17, 18 and 21, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 8 and 9, respectively. 

Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa and Doyle as applied to claims 2 and 11 above, and further in view of Navid (US. Pub. No. 2006/0210092 A1)

Regarding claim 10, the combination of Nakagawa and Doyle teaches the method of claim 2. 
The combination of Nakagawa and Doyle is silent to teaching that comprising: operating the wireless ear bud as a bridge to route communications between the active wireless device and the requesting wireless device when a link between the active wireless device and the requesting wireless device fails.
In the same field of endeavor, Navid teaches a method comprising: operating the wireless ear bud as a bridge to route communications between the active wireless device and the requesting wireless device when a link between the active wireless device and the requesting wireless device fails (see Navid, fig. 1, link 90, para. [0013], bounce control signals from 50 to 40). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Nakagawa and Doyle with the teaching of Navid in order to permit users of mobile devices to easily control media players (see Navid, para. [0005-6]). 

Regarding claim 19, the dependent claim is interpreted and rejected for the same reasons as set forth above in claim 10. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wyper (US. Pub. No. 2009/0197532 A1), Cohen et al. (US. Pub. No. 2007/0255435 A1), Usher (2009/0238386), Weinans (2007/0206829), OTA (2015/0264516), Seymour (2015/0351143), Suomela (2016/0071409) teach wireless audio outputting devices.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/              Primary Examiner, Art Unit 2648